     Case 2:21-cv-11572-SFC-APP ECF No. 1, PageID.1 Filed 07/06/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JAMES KALISZUK

              Plaintiff,                             Case No.

v.                                                   Hon.

SILVER MAPLES OF CHELSEA

              Defendants.

 Noah Hurwitz (P74063)
 NACHT & ROUMEL, P.C.
 Attorney for Plaintiff
 101 N. Main Street, Ste. 555
 Ann Arbor, MI 48104
 (734) 663-7550
 Nhurwitz@nachtlaw.com

                       COMPLAINT AND JURY DEMAND

        Plaintiff states her complaint as follows:

                             Parties/Jurisdiction/Venue

        1.    Plaintiff James Kaliszuk (“Plaintiff”) a male who resides in Royal Oak,

Oakland County, Michigan.

        2.    Defendant Silver Maples of Chelsea (“Defendant”) is a business

located in Washtenaw County, Michigan, and Plaintiff’s former employer.

        3.    The events described in this lawsuit occurred in Washtenaw County,

Michigan.
  Case 2:21-cv-11572-SFC-APP ECF No. 1, PageID.2 Filed 07/06/21 Page 2 of 9




      4.     The jurisdiction of this court is invoked pursuant to Title I of the

Americans with Disabilities Act [“ADA,” 42 USC §12101 et seq].

      5.     Venue is proper in the Eastern District of Michigan pursuant to 28

U.S.C. § 1391, as it is the district where the events giving rise to Plaintiff’s claims

took place and where Defendant regularly conducts business.

      6.     Plaintiff has exhausted his administrative remedies by filing a charge

with the Equal Employment Opportunity Commission [“EEOC”] on or about

February 1, 2021, alleging disability discrimination and retaliation.

      7.     After the EEOC completed processing the charge, it sent Plaintiff a

“Right to Sue” letter, dated June 9, 2021.

      8.     Plaintiff has timely filed this lawsuit, also generally alleging disability

discrimination and retaliation.


                           GENERAL ALLEGATIONS

      9.     Plaintiff was Defendant’s Director of Facility Operations from July 20,

2021 until January 13, 2020.

      10.    From the outset of his employment, Defendant’s Executive Director

and CEO (Julie Deppner) inquired into Plaintiff’s personal matters, including his

daughter’s mental health and sexual orientation.

      11.    Ms. Deppner would then question Plaintiff about his own mental health

condition.
                                             2
  Case 2:21-cv-11572-SFC-APP ECF No. 1, PageID.3 Filed 07/06/21 Page 3 of 9




      12.    On September 30, 2020, Ms. Deppner asked Plaintiff whether his

daughter’s bipolar disorder was “genetic” and wondered, “which parent it came

from?”

      13.    On October 14, 2020, Ms. Deppner pried into the circumstances of

Plaintiff’s childhood experiences and relationship with his parents. She speculated

that he might have “trust issues.”

      14.    On December 9, 2020, Ms. Deppner asked Plaintiff whether he

“suffered from depression or a similar disorder” and whether he “ever received

treatment of any kind for [his] emotional state.” Plaintiff admitted to Ms. Deppner

that he was presently being treated for an anxiety disorder.

      15.    The ADA “limits the scope of information that employers may seek and

disclose about their employees’ medical condition.” 42 U.S.C. § 12112(d).

      16.    During a person’s employment, the employer may only make a

disability-related inquiry when the examination or inquiry is “job-related and

consistent with business necessity.” 42 U.S.C. § 12112(d)(4)(A).

      17.    Defendant crossed the bounds of the law by inquiring about Plaintiff’s

mental health.

      18.    After learning that Plaintiff suffered from a mental health condition,

Defendant retaliated against Plaintiff by placing issuing him a “Performance Plan”

on December 23, 2020 (effective January 1, 2021).


                                          3
  Case 2:21-cv-11572-SFC-APP ECF No. 1, PageID.4 Filed 07/06/21 Page 4 of 9




       19.    The Performance Plan highlighted four nebulous areas of focus for

Plaintiff and nine “specific Actions.”

       20.    After Plaintiff completed several “Actions” and performed at a high

level during the first two weeks of 2021, Defendant inexplicably terminated him on

January 13, 2020 for events purportedly occurring at a meeting the previous day.

       21.    It was during a meeting on January 12, 2021 to discuss Defendant’s

capital budget that Ms. Deppner berated coworker Jay Butler and then treated

Plaintiff with hostility.

       22.    During the meeting on January 12, 2021, Ms. Deppner accused Plaintiff

of being “emotional,” which was a veiled attack on his mental health condition.

       23.    Ms. Deppner expelled Plaintiff from the January 12, 2021 meeting.

       24.    On January 13, 2021, Ms. Deppner attempted to immunize Defendant

from liability by asking Plaintiff to sign a resignation letter that was devoid of

consideration (i.e., severance pay).

       25.    After Plaintiff refused to resign, Defendant unceremoniously

terminated Plaintiff on January 13, 2021.

       26.    Ms. Deppner inquired about Plaintiff’s mental health immediately prior

to instituting discipline and then terminating him.

       27.    The day prior to his termination, a coworker confided in Plaintiff that

Ms. Deppner was on a “fishing expedition to find dirt” on Plaintiff.


                                            4
  Case 2:21-cv-11572-SFC-APP ECF No. 1, PageID.5 Filed 07/06/21 Page 5 of 9




      28.      Plaintiff is a person with a disability in the form of a mental health

condition.

                                   COUNT I
             Improper Medical Inquiries and Discrimination Under the
               Americans with Disabilities Act, 42 U.S.C. § 12112(d)

      28.      Plaintiff incorporates by reference the foregoing paragraphs as if fully

set forth herein.

      29.      At all relevant times, Plaintiff was a “qualified individual with a

disability” within the meaning of the Americans with Disabilities Act of 1990, (42

USC § 12101 et seq., “the ADA”), as he had mental impairments that substantially

limited him in the performance of major life activities, as set forth above, and/or was

perceived as having a disability.

      30.      The ADA “limits the scope of information that employers may seek and

disclose about their employees’ medical condition.” 42 U.S.C. § 12112(d).

      31.      During a person’s employment, the employer may only make a

disability-related inquiry when the examination or inquiry is “job-related and

consistent with business necessity.” 42 U.S.C. § 12112(d)(4)(A).

      32.      Defendant inquired into Plaintiff’s mental health condition without any

permissible business justification.

      33.      Defendant became aware of Plaintiff’s disability through unlawful

medical inquiries.


                                           5
  Case 2:21-cv-11572-SFC-APP ECF No. 1, PageID.6 Filed 07/06/21 Page 6 of 9




      34.    Defendant then used the information gleaned from its unlawful medical

inquires to punish and terminate Plaintiff.

      35.    As a result, Plaintiff was harmed, and continues to be harmed, in that

he was terminated from his job and has suffered economic and non-economic loss,

including but not limited to, lost wages, damage to his professional reputation,

emotional distress, outrage and humiliation.

      36.    Under the ADA, an aggrieved person may be entitled to compensatory

damages, injunctive relief, and attorney fees.

                               COUNT II
Retaliation Under Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

      37.    Plaintiff incorporates by reference the foregoing paragraphs as if fully

set forth herein.

      38.    As stated above, Plaintiff has a disability as defined by the Americans

with Disabilities Act.

      39.    Defendant perceived and/or regarded Plaintiff as having a disability.

Plaintiff was therefore regarded as having a disability under 42 U.S.C. §

12102(1)(C).

      40.    Defendant retaliated against Plaintiff after unlawfully inquiring about

Plaintiff’s mental health condition and then learning that Plaintiff had a mental

health condition, in violation of the ADA, 42 U.S.C. § 12203, by and through its act

of terminating Plaintiff’s employment and replacing him.
                                          6
  Case 2:21-cv-11572-SFC-APP ECF No. 1, PageID.7 Filed 07/06/21 Page 7 of 9




      41.    Defendant’s actions in violation of the ADA were willful.

      42.    As a direct and proximate result of Defendant’s violation of the ADA,

Plaintiff has suffered emotional and physical distress, mental and physical anguish,

loss of reputation, humiliation and embarrassment and the physical effects

associated therewith, and will so suffer in the future.

      43.    As a further direct and proximate result of Defendants’ violation of the

ADA, Plaintiff has been placed in financial distress and has suffered a loss of

earnings and benefits, and a loss of and impairment of his earning capacity and

ability to work, and will so suffer in the future; he has been required to employ the

services of an attorney to bring this lawsuit and will suffer additional damages in the

future.

                              RELIEF REQUESTED

      WHEREFORE, Plaintiff respectfully requests that this Court enter the

following relief:

      a.     award his damages in an amount to be determined at trial;

      b.     back pay, liquidated damages in the amount of back pay plus interest,

reinstatement, front pay, back and front benefits;

      c.     compensatory damages and exemplary damages, including pain and

suffering and other emotional damages, and punitive damages;

      d.     post-judgment assignment of attorney’s fees, costs, and interest; and


                                           7
  Case 2:21-cv-11572-SFC-APP ECF No. 1, PageID.8 Filed 07/06/21 Page 8 of 9




      e.    any other relief to which Plaintiff may be entitled.



                                             Respectfully submitted,
                                             NACHT & ROUMEL, P.C.

                                             /s/ Noah S. Hurwitz
                                             Noah Hurwitz (P74063)
                                             Attorney for Plaintiff
                                             101 N. Main Street, Ste. 555
                                             Ann Arbor, MI 48104
                                             (734) 663-7550
Dated: July 6, 2021                          NHurwitz@nachtlaw.com




                                         8
     Case 2:21-cv-11572-SFC-APP ECF No. 1, PageID.9 Filed 07/06/21 Page 9 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JAMES KALISZUK

              Plaintiff,                              Case No.

v.                                                    Hon.

SILVER MAPLES OF CHELSEA

          Defendants
__________________________________________________________________

 Noah Hurwitz (P74063)
 NACHT & ROUMEL, P.C.
 Attorney for Plaintiff
 101 N. Main Street, Ste. 555
 Ann Arbor, MI 48104
 (734) 663-7550
 NHurwitz@nachtlaw.com
__________________________________________________________________

                           DEMAND FOR TRIAL BY JURY

        Plaintiff James Kaliszuk, by and through his attorneys, NACHTLAW, P.C., and

hereby demands for a trial by jury, for all issues so triable.

Respectfully submitted,
                                               NACHT & ROUMEL, P.C.

                                               /s/ Noah S. Hurwitz
                                               Noah Hurwitz (P74063)
                                               Attorney for Plaintiff
                                               101 N. Main Street, Ste. 555
                                               Ann Arbor, MI 48104
                                               (734) 663-7550
Dated: July 6, 2021                            NHurwitz@nachtlaw.com
                                           9
